Order, Supreme Court, New York County (Carol A. Berkman, J.), entered on or about June 23, 2011 which adjudicated de*567fendant a level two sex offender under the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
Clear and convincing evidence supported the court’s assessment of 15 points for defendant’s history of substance abuse, since defendant admitted to regular use of ecstasy, marijuana and alcohol. We reject defendant’s argument that the use of these illegal substances is akin to occasional social drinking (see People v Palmer, 20 NY3d 373 [2013]). Clear and convincing evidence likewise supported the court’s assessment of 20 points for defendant’s establishment of a relationship for the purpose of victimization, since the record supports the inference that he established a relationship with the victim, a stranger to him, for the purpose of sexual activity, including employing her as a prostitute.
The court properly exercised its discretion when it declined to grant a downward departure (see People v Cintron, 12 NY3d 60, 70 [2009], cert denied 558 US 1011 [2009]; People v Johnson, 11 NY3d 416, 421 [2008]). Defendant did not demonstrate any mitigating factors not taken into account by the risk assessment instrument that would warrant a downward departure, given the seriousness of the underlying conduct. Concur— Friedman, J.E, Sweeny, Andrias, Gische and Clark, JJ.